Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 1 of 30 PageID 660




                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                 Case No 3:19-cv-1311-J-34PDB-HOWARD/BARKSDALE

 BARBARA SCAYLES, as Personal Representative               )
 of the Estate of ULYSSES G. WILLIAMS; JULIE               )
 MCAFEE on behalf of A.W., a minor; A.W., a legal          )
 minor; and NICOLE BERRIOS, on behalf of P.B., a            )
 minor,                                                    )
         Plaintiffs,                                       )
 v.                                                        )
 MARK S. INCH, Secretary of Florida Department             )
 of Corrections; CENTURION OF FLORIDA, LLC;                )
 MHM HEALTH PROFESSIONALS, LLC;                            )
 GERARDO PEDROZA-SIERRA, M.D.;                             )
 JACKSONVILLE CARDIOVASCULAR CENTER,                       )
 P.L.; and WADDAH SALMAN, M.D.,                            )
         Defendants.                                       )

                              THIRD AMENDED COMPLAINT

       COMES NOW, Plaintiff, BARBARA SCAYLES, as Personal Representative of the

 Estate of ULYSSES G. WILLIAMS by and through undersigned counsel, and files this Second

 Amended Complaint against Defendants, MARK S. INCH, Secretary of Florida Department of

 Corrections; CENTURION OF FLORIDA, LLC; MHM HEALTH PROFESSIONALS, LLC;

 GERARDO PEDROZA-SIERRA, M.D.; JACKSONVILLE CARDIOVASCULAR CENTER,

 P.L.; AND WADDAH SALMAN, M.D.; and alleges the following:

                            JURISDICTIONAL ALLEGATIONS

 1.    This is an action in excess of this Court’s jurisdictional threshold.

 2.    Plaintiffs’ claims are made pursuant to Fla. Stat. 95.11; Fla. Stat. 732.602; Fla. Stat. 766;

       768.16 et seq.; Fla. Stat. 768.21; Fla. Stat. 768.28; 42 U.S.C. Sections 1983 and 1988; and,

       the 8th Amendment to the United States Constitution.

 3.    Plaintiffs hereby invoke supplemental jurisdiction of the United States District Court to

       adjudicate supplemental state tort claims arising under Florida law pursuant to 28 U.S.C.



                                            Page 1 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 2 of 30 PageID 661




      Section 1367 and further invokes the jurisdiction of the United States District Court

      pursuant to 28 U.S.C. Sections 1331 and 1343.

                                            PARTIES

 4.   Ulysses G. Williams (“Mr. Williams”) was an adult resident of the State of Florida, and

      inmate residing in the Reception and Medical Center (RMC), Florida Department of

      Corrections (FL DOC) facility located in the City of Lake Butler, Union County, Florida,

      at the time of his death. Mr. Williams is survived by his biological parent, Barbara Scayles,

      Personal Representative of his estate and minor daughters, A.W. and P.B.

 5.   Barbara Scayles (“Mrs. Scayles”) is an adult resident of the State of Florida domiciled in

      Duval County. Mrs. Scayles was appointed personal representative on the decedent’s

      behalf. She consolidates her survivor statutory claims on her own behalf with the estate’s

      wrongful death claims and presents all claims on behalf of each and every beneficiary as

      personal representative.

 6.   A.W. is the biological child and minor survivor of Mr. Williams. She was a dependent

      minor and resident of the State of Florida domiciled in Duval County, at the time of the

      decedent’s death. A.W. is presently a legal minor.

 7.   P.B. is the biological child and minor survivor of Mr. Williams.

 8.   Mark S. Inch (“FL DOC”), is sued in his official capacity as the Secretary of the Florida

      Department of Corrections. At all times material hereto, FL DOC was the state official

      ultimately responsible for operating and managing the Florida Department of Corrections

      (“FL DOC”), including its medical staff at Florida prison facilities, and ultimately

      responsible for providing appropriate medical care to the inmate population.




                                          Page 2 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 3 of 30 PageID 662




 9.    Centurion of Florida, LLC, (“Centurion”) was the sole contractor with FL DOC, contracted

       to provide comprehensive healthcare services to FL DOC’s inmates housed in the

       correctional institutions and satellite facilities. At all times material hereto, Centurion

       managed and provided comprehensive health care service delivery systems for FL DOC,

       and was required to deliver healthcare services that met legal and professional standards of

       care.

 10.   MHM Health Professionals, LLC (“MHM”), a Florida limited liability corporation, was a

       subcontractor of Centurion that engaged Dr. Gerardo Pedroza-Sierra as its medical

       healthcare agent. At all times material to this action, MHM was a subcontractor, contracted

       to provide medical services to FL DOC in its correctional facilities.

 11.   Dr. Gerardo Pedroza-Sierra (“Dr. Pedroza”) is a Florida licensed medical physician

       engaged as a medical healthcare agent of MHM. At all times material to this action, Dr.

       Pedroza provided medical services to inmates housed within the FL DOC, at the RMC

       facility located in Lake Butler, Florida, pursuant to and or under the contractual agreement

       between MHM and Centurion.

 12.   Jacksonville Cardiovascular Center, P.L., (“JCC”), a Florida professional limited company

       located in Jacksonville, Florida, was a subcontractor of Centurion that engaged Dr. Waddah

       Salman as its medical healthcare agent. At all times material to this action, JCC was a

       subcontractor, contracted to provide medical services to FL DOC in its correctional

       facilities.

 13.   Dr. Waddah Salman (“Dr. Salman”) is a Florida licensed medical physician engaged as a

       healthcare agent of JCC. He is also the president and sole member of JCC. At all times

       material to this action, Dr. Salman provided medical services to inmates housed within the




                                           Page 3 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 4 of 30 PageID 663




       FL DOC, RMC facility located in Lake Butler, Florida, pursuant to and or under the

       contractual agreement between JCC and Centurion.

 14.   FL DOC was responsible for developing a comprehensive health care delivery system and

       promulgating all department health care standards. Such health care standards included,

       but were not limited to, rules relating to the management structure of the health care system

       and the provision of health care services to inmates, health care policies, health care plans,

       quality management systems and procedures, health service bulletins, and treatment

       protocols.

 15.   At all times material hereto, FL DOC engaged physicians and para-medical persons,

       directly or indirectly who provided healthcare services to Mr. Williams.

 16.   At all times material hereto, MHM and JCC consisted of physicians and para-medical

       persons who, directly or indirectly provided healthcare services to Mr. Williams.

 17.   At all times material, Centurion, MHM, Dr. Pedroza, JCC and Dr. Salman were agents or

       contracted medical providers of FL DOC.

 18.   In this cause, FL DOC acted through agents or contracted providers, to wit: Centurion,

       MHM, Dr. Pedroza, JCC, and Dr. Salman.

 19.   In this cause, MHM and JCC acted through their agents, employees or contracted providers

       and Dr. Pedroza and Dr. Salman, respectively.

 20.   All physical acts and occurrences material to this cause of action were committed in Union

       County, Florida.

                                   CONDITIONS PRECEDENT

 21.   Plaintiffs forwarded written notice of intent to pursue redress for claims pursuant to Fla.

       Stat. 768 and 766.106 via certified mail, return receipt to Defendant FL DOC, Centurion,




                                            Page 4 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 5 of 30 PageID 664




       MHM, Dr. Pedroza, JCC, Dr. Salman and the Florida Department of Financial Services,

       Division of Risk Management.

 22.   Notice was imputed to MHM pursuant to Fla. R. Civ. P. 1.650.

 23.   Barbara Scayles has been appointed personal representative of the Estate of Ulysses

       Williams, with full power under the laws of the State of Florida to administer the decedent’s

       estate, demand and sue on behalf of the estate by letters of administration issued by the

       Circuit Court, Probate Division, in and for Duval County, Florida.

 24.   The undersigned has undertaken a good faith investigation of the facts alleged herein and

       has determined that reasonable grounds exist to initiate a claim for medical negligence. All

       conditions precedent presented by F.S. Chapter 766 have been satisfied.

 25.   The decedent’s medical history and relevant treatment records were examined by medical

       experts qualified, pursuant to F.S. Chapter 766. Written affidavits regarding same were

       provided to FL DOC, Centurion, MHM, Dr. Pedroza, JCC and Dr. Salman.

 26.   FL DOC denied liability in writing on September 4, 2019.

 27.   Centurion and Dr. Pedroza denied liability in writing on December 20, 2019.

 28.   JCC and Dr. Salman denied liability in writing on December 20, 2019.

 29.   All other conditions precedent to the prosecution of this action have occurred, or have been

       performed, excused or waived, including the decedent’s exhaustion of administrative

       remedies precedent to the present claim.

           GENERAL ALLEGATIONS & FACTS COMMON TO ALL COUNTS

 30.   On or about June 30, 2015, Mr. Williams was transported and delivered to FL DOC,

       Reception and Medical Center in Lake Butler, Florida (RMC), where he received multiple

       medical evaluations thereafter for approximately nine (9) days.




                                           Page 5 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 6 of 30 PageID 665




 Medical History & Initial Healthcare Treatment

 31.   The above medical evaluations showed that Mr. Williams was obese, with a history of type

       2 diabetes and hypertension.

 32.   Mr. Williams was subsequently transferred to the FL DOC facility located in Graceville,

       Florida, where he remained for approximately 17 months, during which time he received

       medical treatment for obesity, diabetes and hypertension.

 33.   Although Mr. Williams was diagnosed and treated for obesity, diabetes, hypertension, he

       was also diagnosed with dyslipidemia/high cholesterol while at the Graceville Department

       of Corrections (DOC) facility. FL DOC medical records show that the aforementioned

       chronic healthcare issues were intermittently uncontrolled, but not imminently life

       threatening.

 34.   Between August and December 2016, Mr. Williams made several administrative, written

       complaints and requests to the medical staff at Graceville DOC regarding chronic chest

       pain, as evident from the Inmate Sick-Call Request forms.

 35.   Mr. Williams’ FL DOC medical records document over ten (10) medical consultations

       related to chest pain on the department’s Chronological Record of Health Care, Chest Pain

       Protocol and Chronic Illness Clinic forms.

 36.   Diagnostic tests were performed on Mr. Williams’ between August 2016 and January 2017

       while at the Graceville DOC facility. His EKGs returned abnormal results indicating an

       inferior myocardial infarct, meaning Mr. Williams had suffered a previous heart attack.




                                          Page 6 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 7 of 30 PageID 666




 January 19, 2017 - Cardiology Consultation at Graceville DOC

 37.   On January 19, 2017, a cardiology consultation was requested by Mr. Williams’ primary

       care physician (“PCP”) requiring Mr. Williams’ transfer from the Graceville FL DOC

       facility back to RMC. The PCP stated that Mr. Williams:

           •   was experiencing “on and off chest pain, retrosternal and more to the right side of
               the chest, radiating to his back.”
           •   had a history of diabetes, dyslipidemia and hypertension.
           •   complained of shortness of breath and chest pain when exercising.

       The request concluded with the PCP stating that since there were “some cardiac symptoms

       with abnormal EKG, risk factors for CAD [coronary artery disease], I would like a

       cardiologist [to] assist with further work out (stress test/cath).”

 38.   The PCP also provided a summary of the diagnostic test results as well as a provisional

       diagnosis of “chronic chest pain, possible inferior infarct, R/O CAD [rule out coronary

       artery disease].”

 39.   On or around February 7, 2017, Mr. Williams was transferred to RMC for his cardiology

       consult.

 February 9, 2017 & March 16, 2017 - Cardiology Consultation at RMC with Dr. Waddah
 Salman

 40.   Dr. Waddah Salman is the cardiologist who examined Mr. Williams on February 9, 2017.

       Dr. Salman was provided Mr. Williams’ medical chart, where review of same revealed that

       Mr. Williams was high risk for a heart attack. The chart detailed the Graceville FL DOC

       medical notes.

 41.   Mr. Williams’ consult with Dr. Salman on February 9, 2017, also verified additional risk

       factors, such as a history of smoking and a maternal family history of coronary artery

       disease. The Consultant Report also stated that Mr. Williams experienced intermittent




                                            Page 7 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 8 of 30 PageID 667




       episodes of chest pain for the preceding 7 months, where the pain was described as chest

       pressure radiating into his back, usually associated with shortness of breath, occurring with

       activity and lasting for several minutes consistent with typical angina.

 42.   Accordingly, Dr. Salman recommended with urgency that Mr. Williams undergo a

       Lexiscan Nuclear Stress Test.

 43.   The nuclear stress test was performed on March 16, 2017, at RMC. Dr. Salman oversaw

       and evaluated the nuclear stress test and an EKG of Mr. Williams performed at RMC on

       March 16, 2017.

 44.   The final impression dictated by Dr. Salman stated, in part:

              “Abnormal perfusion scan. There is evidence for mild ischemia
              involving the mid to basilar portion of the anterior wall. There
              is also evidence for large defect with partial reversibility
              involving the inferior and inferolateral walls consistent with
              prior myocardial infarction with mild peri-infarct ischemia
              especially toward the mid portion of the inferolateral wall. There
              is also evidence for moderate size fixed epical defect consistent
              with prior myocardial infarction…”

 45.   Although the nuclear stress test results were abnormal, consistent with a prior heart attack

       and coronary blockages, which constituted high risk for future heart attack, no further

       medical action was ordered by Dr. Salman to coordinate urgent care for Mr. Williams or

       follow up with immediate heart catherization that would have located narrowing or

       blockages in or near Mr. Williams’ heart where angioplasty (with or without stent

       placement) could have been performed to widen the narrowed arteries.

 March 24, 2017 (Morning) – First Examination at RMC Urgent Care with Dr. Gerardo
 Pedroza

 46.   On the morning of March 24, 2017, Mr. Williams presented to the RMC urgent care unit

       with complaints of epigastric and chest pain and was examined by Dr. Gerardo Pedroza.




                                           Page 8 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 9 of 30 PageID 668




 47.   Through the patient encounter, Dr. Pedroza was aware that:

       •   Mr. Williams was experiencing epigastric pain and chest pain.
       •   The chest pain radiated down Mr. Williams’ back.
       •   The intensity of chest pain was described by Mr. Williams as an 8 out of 10.
       •   Mr. Williams had been experiencing recurring chest pain since arriving at RMC.
       •   Mr. Williams was an inmate at RMC specifically for a cardiac consultation.
       •   Mr. Williams had a history of hypertension, diabetes and dyslipidemia.
       •   Mr. Williams was obese. He weighed 228 pounds and was about 6 feet tall.
       •   There was a maternal family history of coronary heart disease.

 48.   Dr. Pedroza had access to Mr. Williams’ entire medical chart at the time of the patient

       encounter.

 49.   Dr. Pedroza recalled that the nuclear stress test results were not contained in Mr. Williams’

       medical chart; however, the remaining medical records still indicated that Mr. Williams

       was high risk for a subsequent heart attack, and also included the following information:

       •   Mr. Williams experienced intermittent episodes of chest pain for the past 7 months.
       •   Angina radiated into his back and was usually associated with shortness of breath.
       •   Chest pain occurring with activity, lasting up to several minutes.
       •   Mr. Williams had hypertension, diabetes, and dyslipidemia.
       •   Mr. Williams was a smoker until 3 years prior to the record’s creation.
       •   Mr. Williams’ mother was diagnosed with coronary artery disease.
       •   A Lexiscan nuclear stress test was ordered urgently by a cardiologist.

 50.   Another EKG was performed and reviewed by Dr. Pedroza. The results were abnormal,

       revealing sinus tachycardia and a possible anterior myocardial infarction, age

       undetermined.

 51.   Dr. Pedroza’s medical notes do not indicate a review of any past medical records, nor does

       the plan of treatment include provisions for cardiac related recurring chest pains, the

       referral for a cardiology consult, or the initial cardiology consult itself.

 52.   Dr. Pedroza ultimately diagnosed Mr. Williams with epigastric pain, treated him with

       prescription medications consisting of Tylenol, Lidocaine, Maalox, and Protonix and then




                                             Page 9 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 10 of 30 PageID 669




       subsequently discharged him from the RMC urgent care unit to return to general inmate

       population.

 53.   On the morning of March 24, 2017, Mr. Williams was, in fact, experiencing classic

       symptoms of a heart attack (recurrent chest pain/pressure; chest pain radiating to neck, jaw

       or back; abdominal pain/heartburn), that was not diagnosed.

 54.   Mr. Williams was not administered pure aspirin or nitroglycerin, to prevent clotting or

       increase blood flow through the arteries, respectively, both of which are critical for a person

       who is experiencing a heart attack.

 55.   Finally, during this first examination, Dr. Pedroza did not order blood labs to determine

       the presence of troponin, an enzyme that is indicative of the diagnosis for a heart attack.

       The blood lab test is routine and commonly used to determine the presence of myocardial

       infarction.

 March 24, 2017 (Evening) – Second Examination at RMC Urgent Care with Dr. David
 Rodriguez

 56.   Several hours later, during the early evening of March 24, 2017, Mr. Williams presented

       to Dr. Rodriguez at the RMC urgent care center again, complaining of epigastric and chest

       pain again, stating he felt the same as earlier during his first visit.

 57.   Dr. Rodriguez’s medical notes reflected that he treated Mr. Williams as having a heart

       attack. Dr. Rodriguez also noted his review of Mr. Williams’ medical records as well as

       the fact that no tests were performed to determine the presence of cardiac enzymes.

 58.   FL DOC’s chest pain protocol (consisting of monitoring vital signs, administering

       nitroglycerin and aspirin, delivering oxygen, repositioning of the body, conducting an

       EKG, and starting an IV of normal saline) was performed while awaiting transfer of Mr.




                                             Page 10 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 11 of 30 PageID 670




       Williams to Shand’s Hospital. Mr. Williams became non-responsive. An emergency code

       was initiated, and Mr. Williams expired.

 59.   Mr. Williams did not expire until over 8 hours after the initial March 24th morning medical

       encounter. There was ample time to obtain blood labs and transfer Mr. Williams to Shand’s

       Hospital for life-saving treatment.

 60.   Findings in the postmortem examination of Mr. Williams included stenosis of 90-95% in

       the left coronary artery; stenosis of up to 98% in the right coronary artery; evolving

       myocardial infarct in the posterolateral wall of the left cardiac ventricle; and ischemic heart

       disease as cause of death.

 61.   Mr. Williams died of a heart attack caused by significant untreated or unmitigated

       blockages in the coronary arteries.

 April 21, 2017 - Dr. Waddah Salman’s Delayed Decedent’s Medical Records Creation of
 Abnormal Stress Test Results

 62.   JCC and or Dr. Salman utilized SmartMD service for dictation and transcription of medical

       notes for patients seen by Dr. Salman at RMC. Specifically, this service was used for the

       dictation and transcription of medical notes pertaining to Mr. Williams’ Lexiscan Nuclear

       Stress Test results.

 63.   According to SmartMD’s records, the abnormal Lexiscan Nuclear Stress Test results were

       not dictated by Dr. Waddah Salman until April 21, 2017. The results were subsequently

       transcribed on April 22, 2017.

 64.   The FL DOC represents that it did not receive Mr. Williams’ abnormal stress test results

       until after Mr. Williams died at the RMC facility on March 24, 2017.

 65.   FL DOC’s records indicate a handwritten note on the Lexiscan Nuclear Stress Test results,

       which states “Deceased.”



                                             Page 11 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 12 of 30 PageID 671




 66.        Furthermore, it is policy of Centurion that medical notes for patient encounters with

            specialist physicians be submitted to the FL DOC “on-site practitioner with complete

            consult report and other appropriate records within 5 business days of seeing the inmate

            patient.”1



                                                 COUNT I (ONE)
     WRONGFUL DEATH AGAINST DEFENDANT, DR. GERARDO PEDROZA-SIERRA
      PURSUANT TO FLORIDA STATUTE 766, FLORIDA MEDICAL MALPRACTICE

            For this cause of action against Defendant Dr. Gerardo Pedroza in Court III, Plaintiffs re-

 allege and adopt, as if fully set forth, the allegations contained in paragraphs 1-61 and further state

 as follows:

 67.        At all times material, Dr. Pedroza provided health care services to Mr. Williams.

 68.        At all times material, Dr. Pedroza owed a duty to Mr. Williams to use a level of care, skill,

            and treatment which, in light of all relevant surrounding circumstances, was recognized as

            acceptable and appropriate by similar reasonably prudent health care providers.

 69.        On March 24, 2017, Dr. Pedroza negligently breached his duty to Mr. Williams in one or

            more of the following particulars including, but not limited to, his negligent failure to:

            a. review Mr. Williams’ medical records containing critical patient medical history, as
               Mr. Williams’ medical records fail to indicate review of same;
            b. review the most recent medical note in Mr. Williams’ medical chart, dated February 9,
               2017, by Dr. Waddah Salman, which in part stated that Mr. Williams had a history of
               hypertension, diabetes, dyslipidemia, smoking, obesity, family history of coronary
               artery disease, 7-month history of chest pain and also stated: “get Lexiscan Nulcear
               Stress Test (urgent)”;
            c. consider Mr. Williams’ EKG results revealing a prior myocardial infarction; but,
               instead, ruling out myocardial infarction notwithstanding the decedent’s EKG results;
            d. properly consider myocardial infarction as the basis for the decedent’s complaints
               despite his medical history and EKG results;
            e. order STAT laboratory exams for troponin levels used to diagnose heart attacks;

 1
     Centurion of Florida Provider Manual, Pg. 12, February 2016.


                                                     Page 12 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 13 of 30 PageID 672




        f. administer medications to mitigate or neutralize the on-set of cardiac arrest;
        g. diagnose Mr. Williams with a myocardial infarction and prescribe a course of treatment
           accordingly;
        h. consult with another medical doctor or the treating cardiologist regarding the
           decedent’s complaints and the possibility of myocardial infarction;
        i. document communication between himself, as the practitioner responsible for Mr.
           William’s care at the FL DOC urgent care center, and any other health care professional
           who contributed to Mr. Williams’ care;
        j. refer the decedent to an emergency room in a timely manner to evaluate Mr. Williams
           for myocardial infarction;
        k. adequately treat Mr. Williams prior to discharge from the RMC urgent care unit;
        l. provide that level of care, skill, and treatment which, in light of all relevant surrounding
           circumstances, was recognized as acceptable and appropriate by reasonably prudent
           similar health care providers.
        m. recognize that performing any one or combination of the above tasks would have
           prevented Mr. Williams’ death on March 24, 2017;

 70.    As a direct and proximate result of the negligence of the Dr. Pedroza, Mr. Williams suffered

        a myocardial infarction on March 24, 2017, at the FL DOC RMC facility, and ultimately

        died.

 71.    As a direct and proximate result of Dr. Pedroza’s negligence, Mr. Williams experienced

        pain, suffering, anxiety and sustained loss of net accumulations.

 72.    Barbara Scayles, as the estate’s Personal Representative, seeks the award of damages on

        behalf of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for:

        sustained loss of net worth accumulations, loss of support and services, loss of

        companionship and protection, loss of instruction and guidance, merged mental pain and

        suffering, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.

        WHEREFORE, Plaintiff demands judgment against Defendant Dr. Pedroza for

 compensatory damages, costs of suit, reasonable attorney’s fees, trial by jury as to all issues so

 triable and such other relief as this Honorable Court may deem just and appropriate.




                                            Page 13 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 14 of 30 PageID 673




                                         COUNT II (TWO)
  CLAIM AGAINST DEFENDANT, MHM HEALTH PROFESSIONALS, LLC, FOR THE
               ACTIONS OF DR. GERARDO PEDROZA-SIERRA

        For this cause of action against Defendant MHM Health Professionals, LLC, in Count II,

 Plaintiffs re-allege and adopt, as if fully set forth, the allegations contained in paragraphs 1-61 and

 67-69, and further state as follows:

 73.    MHM Health Professionals, LLC (“MHM”) is a private company that provides healthcare

        services to state agencies.

 74.    MHM is part of a joint-venture which is contracted to provide certain medical services to

        the inmates of FL DOC in exchange for monetary compensation.

 75.    At all times relevant, Dr. Pedroza was a physician agent of MHM.

 76.    At all times relevant, Dr. Pedroza’s actions in providing health care to Mr. Williams was

        controlled by MHM and conducted in fulfillment of its contractual obligations in its joint-

        venture.

 77.    At all times material, Dr. Pedroza provided health care services to Mr. Williams within the

        course and scope of his agency, for which MHM is vicariously liable.

 78.    At all times material, MHM owed a duty to Mr. Williams to use a level of care, skill, and

        treatment which, in light of all relevant surrounding circumstances, was recognized as

        acceptable and appropriate by similar reasonably prudent health care facilities.

 79.    On March 24, 2017, MHM negligently breached their duty to Mr. Williams through the

        actions of its agent, Dr. Pedroza.

 80.    As a direct and proximate result of the negligence of MHM, by and through its agent, Mr.

        Williams suffered a myocardial infarction on March 24, 2017, at the FL DOC RMC

        facility, and ultimately died.



                                             Page 14 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 15 of 30 PageID 674




 81.    As a direct and proximate result of Dr. Pedroza’s negligence, Mr. Williams experienced

        pain, suffering, anxiety and sustained loss of net accumulations.

 82.    Barbara Scayles, as the estate’s Personal Representative, seeks the award of damages on

        behalf of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for:

        sustained loss of net worth accumulations, loss of support and services, loss of

        companionship and protection, loss of instruction and guidance, merged mental pain and

        suffering, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.

        WHEREFORE, Plaintiffs demand judgment against Defendant MHM for compensatory

 damages, costs of suit, reasonable attorney’s fees, trial by jury as to all issues so triable and such

 other relief as this Honorable Court may deem just and appropriate.

                                        COUNT III (THREE)
  WRONGFUL DEATH CLAIM AGAINST DEFENDANT, CENTURION OF FLORIDA,
          LLC., COGNIZABLE UNDER FLORIDA STATUTE §768.28

        For this cause of action against Defendant Centurion of Florida, LLC., in Count III,

 Plaintiffs re-allege and adopt, as if fully set forth, the allegations contained in paragraphs 1-69 and

 73-79, and further state as follows:

 83.    At all times relevant, Centurion was contracted with FL DOC to manage all aspects of

        medical care, including, but not limited to the implementation and operation of a

        comprehensive health care service delivery system for inmates in the Florida Department

        of Corrections population.

 84.    At all times relevant, both MHM and JCC were subcontractors of Centurion to administer

        medical care to FL DOC inmates.




                                             Page 15 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 16 of 30 PageID 675




 85.   At all times relevant, both MHM and JCC’s physician agents provided medical care to FL

       DOC inmates, in fulfillment of MHM’s and JCC’s contractual obligations with Centurion.

 86.   Dr. Pedroza was an agent of MHM Health Professionals, LLC (“MHM”).

 87.   Dr. Salman was an agent of Jacksonville Cardiovascular Center, P.L. (“JCC”).

 88.   At all times material Centurion entered into and maintained a legal relationship with MHM,

       Dr. Pedroza, JCC and Dr. Salman to provide health care services to Mr. Williams.

       Centurion owed a duty to Mr. Williams to use a level of care, skill, and treatment which,

       in light of all relevant surrounding circumstances, was recognized as acceptable and

       appropriate by similar and reasonable health care providers.

 89.   On March 16, 2017, JCC and Dr. Salman, and on March 24, 2017, MHM and Dr. Pedroza,

       as agents of Centurion, provided health care services to Mr. Williams and committed the

       following acts or omissions against him, to wit: as enumerated in Paragraphs 69 a-k, and

       84 a-m, respectively.

 90.   As a direct and proximate result of the acts of Centurion, acting by and through Centurion’s

       agents or subcontractors, Mr. Williams suffered a myocardial infarction on March 24,

       2017, at the FL DOC RMC facility, and ultimately died.

 91.   As a direct and proximate result of the actions of Dr. Salman and Dr. Pedroza, Mr. Williams

       experienced pain, suffering, anxiety and sustained loss of net accumulations.

 92.   Barbara Scayles, as the estate’s Personal Representative, seeks the award of damages on

       behalf of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for:

       sustained loss of net worth accumulations, loss of support and services, loss of

       companionship and protection, loss of instruction and guidance, merged mental pain and




                                          Page 16 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 17 of 30 PageID 676




        suffering, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.

        WHEREFORE, Plaintiffs demand judgment against Defendant Centurion for

 compensatory damages, costs of suit, reasonable attorney’s fees, trial by jury as to all issues so

 triable and such other relief as this Honorable Court may deem just and appropriate.

                          COUNT IV (FOUR)
    CLAIM AGAINST DEFENDANT, MARK S. INCH, SECRETARY OF FLORIDA
  DEPARTMENT OF CORRECTIONS, IN HIS OFFICIAL CAPACITY, COGNIZABLE
                    UNDER FLORIDA STATUTE 768.28

        For this cause of action against Defendant FL DOC in Count IV, Plaintiffs re-allege and

 adopt, as if fully set forth, the allegations contained in paragraphs 1-69; 73-79; and 83-89, and

 further state as follows:

 93.    At all times relevant, FL DOC was responsible for developing and implementing a

        comprehensive health care delivery system for inmates in the Florida Department of

        Corrections population.

 94.    At all times relevant, FL DOC had a duty to administer, and manage all aspects of medical

        care, including, but not limited to the implementation and operation of a comprehensive

        health care service delivery system, delivering appropriate health care services that met

        constitutional and professional standards of health care.

 95.    At all times material, FL DOC was engaged in a legal relationship with Centurion to

        provide health care services to Mr. Williams. FL DOC owed a duty to Mr. Williams to use

        a level of care, skill, and treatment, which in light of all relevant surrounding

        circumstances, was recognized as acceptable and appropriate by similar and reasonable

        health care providers.




                                           Page 17 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 18 of 30 PageID 677




 96.    On March 16th and 24th, 2017, FL DOC through Centurion’s agents or subcontractors,

        specifically, Dr. Salman and Dr. Pedroza, committed the following acts or omissions

        against Mr. Williams, to wit, as described in paragraphs 40-45, 62-66, and 69 a-m.

 97.    As a direct and proximate result of the actions of the FL DOC, acting by and through

        Centurion’s agents or subcontractors, Mr. Williams suffered a myocardial infarction on

        March 24, 2017, at the FL DOC RMC facility, and ultimately died.

 98.    As a direct and proximate result of the actions of Dr. Salman and Dr. Pedroza, Mr. Williams

        experienced pain, suffering, anxiety and sustained loss of net accumulations.

 99.    Barbara Scayles, as the estate’s Personal Representative, seeks the award of damages on

        behalf of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for:

        sustained loss of net worth accumulations, loss of support and services, loss of

        companionship and protection, loss of instruction and guidance, merged mental pain and

        suffering, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.

        WHEREFORE, Plaintiffs demand judgment against Defendant FL DOC for

 compensatory damages, costs of suit, reasonable attorney’s fees, trial by jury as to all issues so

 triable and such other relief as this Honorable Court may deem just and appropriate.

                             COUNT V (FIVE)
       CLAIM AGAINST DEFENDANT, DR. GERARDO PEDROZA-SIERRA, IN HIS
                 INDIVIDUAL CAPACITY UNDER 42 U.S.C. §1983

        For this cause of action against Defendant Dr. Gerardo Pedroza in Count V, Plaintiffs re-

 allege and adopt, as if fully set forth, the allegations contained in paragraphs 1-61 and 67-69, and

 further state as follows:




                                            Page 18 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 19 of 30 PageID 678




 100.   At all times material, Dr. Pedroza was acting in his individual capacity, under color of law

        or rights secured to Mr. Williams by the Eighth Amendment to the United States

        Constitution within the meaning of 42 U.S.C. §1983.

 101.   Dr. Pedroza failed to review Mr. Williams’ medical chart containing critical medical

        history and also failed to inquire into and ascertain facts necessary to administer Mr.

        Williams’ health care.

 102.   In the alternative, at all times material, Dr. Pedroza knew Mr. Williams had a serious

        medical need as indicated by Mr. Williams’ medical history; Dr. Salman’s February 9,

        2017, medical note requesting a Lexiscan Nuclear Stress Test with urgency; Mr. Williams’

        symptoms on the morning of March 24, 2017; and EKG result, all of which indicated that

        Mr. Williams was not only high-risk for a heart attack, but also was experiencing a heart

        attack on the morning of March 24, 2017.

 103.   Dr. Pedroza knew of, and failed to treat Mr. Williams’ serious medical need, which

        required an immediate evaluation of the decedent’s blood labs for troponin levels to

        determine whether Mr. Williams was experiencing, or had recently experienced, a heart

        attack and or the need for immediate follow-up treatment of, or evaluation for life

        sustaining measures to address his serious medical need.

 104.   Dr. Pedroza denied treatment of Mr. Williams’ serious medical need which resulted in

        prolonged, progressive, unnecessary and wanton infliction of pain upon Mr. Williams and

        furthered significant injury to him resulting in a heart attack(s) on March 24, 2017, that

        ultimately caused his death.

 105.   Dr. Pedroza denied medical treatment with deliberate indifference to Mr. Williams’ serious

        medical needs.




                                           Page 19 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 20 of 30 PageID 679




 106.   The deprivation of the decedent’s rights or privilege was occasioned by Dr. Pedroza’s

        actions under color of state law to provide medical care to inmates which is a function

        traditionally within the prerogative of the State of Florida, by virtue of Mr. Williams’

        inmate status.

 107.   Dr. Pedroza acted in concert with, and obtained significant aid from state officials and the

        state’s proxy during the diagnosis, treatment and failure to wholly leave Mr. Williams

        untreated as set forth in the present complaint.

 108.   Mr. Williams’ denial of treatment by Dr. Pedroza, was done consciously, knowingly, with

        reckless disregard of the substantial and excessive risk of harm to Mr. Williams, and with

        deliberate indifference in violation of Mr. Williams’ rights under the Eighth Amendment

        to the United States Constitution.

 109.   As a direct and proximate result of Dr. Pedroza’s actions, Mr. Williams experienced pain,

        suffering and anxiety. Barbara Scayles, on behalf of herself and also the Estate of Ulysses

        G. Williams sustained loss of net accumulations, support, services, companionship,

        protection, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.

 110.   As a direct and proximate result of the actions of Dr. Predoza and the resulting death of

        Mr. Williams, the estate’s Personal Representative seeks the award of damages on behalf

        of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for: loss of

        support and services, loss of companionship and protection, merged mental pain and

        suffering, instruction, and guidance.

 111.   As a direct and proximate result of the actions of Dr. Pedroza, Mr. Williams experienced

        pain, suffering, anxiety and sustained loss of net accumulations.




                                             Page 20 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 21 of 30 PageID 680




 112.   Barbara Scayles, as the estate’s Personal Representative, seeks the award of damages on

        behalf of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for:

        sustained loss of net worth accumulations, loss of support and services, loss of

        companionship and protection, loss of instruction and guidance, merged mental pain and

        suffering, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.

        WHEREFORE, Plaintiffs demand judgment against Defendant Dr. Pedroza for

 compensatory damages, costs of suit, reasonable attorney’s fees pursuant to 42 U.S.C. §1988, trial

 by jury as to all issues so triable and such other relief as this Honorable Court may deem just and

 appropriate.

                              COUNT VI (SIX)
          CLAIM AGAINST DEFENDANT, CENTURION UNDER 42 U.S.C. §1983

        For this cause of action against Defendant Centurion in Count VI, Plaintiffs re-allege and

 adopt, as if fully set forth, the allegations contained in paragraphs 1-69 and 83-89, and further state

 as follows:

 113.   At all times relevant, Centurion was contracted by FL DOC to manage and operate a

        comprehensive health care service delivery system for the Florida Department of

        Corrections.

 114.   At all times relevant, the agents and subcontractors of Defendant Centurion acted under

        color of law as agents of FL DOC by providing health care services to the FL DOC inmates.

 115.   At all times relevant, Centurion was responsible for maintaining constitutional and

        professional standards of medical care with rules and standards relating to the management

        structure of the health care system and the provision of health care services to inmates,




                                             Page 21 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 22 of 30 PageID 681




        health care policies, health care plans, quality management systems and procedures, health

        service bulletins, and treatment protocols.

 116.   Mr. Williams was an inmate resident at a FL DOC facility. During this time frame, as

        alleged and incorporated by reference, he was examined by Dr. Salman and Dr. Pedroza

        and found to have a serious medical need in the form of coronary artery disease.

 117.   The medical need if left unattended posed a risk of substantial serious harm. Mr. Williams

        had repeated chest pain and a medical history of health factors that indicated he was high

        risk for a heart attack, yet after his Lexiscan Nuclear Stress Test which was performed at

        FL DOC RMC facility, Centurion, through its agents or subcontractors, delayed and

        thereby denied urgent follow-up medical care needed to evaluate, diagnose and treat Mr.

        Williams for coronary artery disease.

 118.   On the morning of March 24, 2017, Mr. Williams was evaluated and treated pursuant to

        Centurion’s Chest Pain Protocol, which did not include blood testing review for

        determination of troponin levels that would indicate whether Mr. Williams was having, or

        had recently experienced a heart attack and remained a present risk of substantial and

        serious medical harm.

 119.   Plaintiff had a constitutionally protected right or privilege under 42 U.S.C. §1983, for

        Centurion acting as a state agent under color of state law to be afforded reasonable medical

        care.

 120.   At all times relevant, Centurion violated Plaintiff’s constitutional rights through use of the

        Chest Pain Protocol custom, policy or practice of:

        a.   Deliberately delaying diagnosis of, and consequently treatment for, patients with
             serious medical needs of cardiac care beyond that which FL DOC facilities can
             adequately and safely handle in order to avoid and circumvent a requirement of




                                            Page 22 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 23 of 30 PageID 682




             transporting patients to non-governmental agency hospital facilities for costly
             treatment.
        b.   Utilizing a mandatory, inadequate and antiquated Chest Pain Protocol, that does not
             mandate a basic and medically necessary testing for troponin levels to determine
             whether a patient is experiencing, or has recently experienced, a heart attack or life
             threatening coronary disease.
        c.   Denying urgent and necessary medical treatment for serious medical needs related to
             chest pain until the patient has reached the direst emergency medical condition and
             medical instability.
        d.   Providing inadequate medical care to patients with chest pain, even when the chest
             pain protocol (although inadequate) indicates, or does not rule out, that the patient is
             experiencing a myocardial infarction.

 121.   At all times relevant, Centurion failed to establish and maintain a system of ready access

        to adequate medical care by delaying and denying medical evaluation and treatment of

        serious medical needs for patients in cardiac distress. The policy created a substantial risk

        of harm resulting in deliberate indifference to Mr. William’s medical needs.

 122.   Centurion’s policies to delay and to deny care were intentionally promulgated in complete

        disregard for the serious medical needs of the decedent, an inmate, with high risk for a

        heart attack.

 123.   The policy was not promulgated on the basis of legitimate options in medical opinion, and

        were in disregard of the serious medical needs of the decedent inmate.

 124.   Centurion knew or should have known that the delay or denial of diagnosis or treatment

        was an excessive risk of harm or death to the Plaintiff.

 125.   Centurion consciously disregarded this risk in violation of Plaintiff's Eighth Amendment

        rights.

 126.   The actions of agents or subcontracted workers of Centurion who provided health care

        services for Mr. Williams through adherence to Centurion’s antiquated Chest Pain Protocol

        custom, policy or practice rising to the level of deliberate indifference by delaying

        diagnosis and treatment of his serious heart condition, did, in fact result in death.



                                            Page 23 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 24 of 30 PageID 683




 127.   As a direct and proximate result of Centurions’ agents and or subcontractors actions, in

        violation of Mr. Williams’ constitutional rights which resulted in his death, Mr. Williams

        experienced pain, suffering, anxiety and sustained loss of net accumulations.

 128.   Barbara Scayles, as the estate’s Personal Representative, seeks the award of damages on

        behalf of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for:

        sustained loss of net worth accumulations, loss of support and services, loss of

        companionship and protection, loss of instruction and guidance, merged mental pain and

        suffering, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.

                                      COUNT VII (SEVEN)
  WRONGFUL DEATH AGAINST DEFENDANT, DR. WADDAH SALMAN PURSUANT
       TO FLORIDA STATUTE 766, FLORIDA MEDICAL MALPRACTICE

        For this cause of action against Defendant Dr. Salman in Count VII, Plaintiffs re-allege

 and adopt, as if fully set forth, the allegations contained in paragraphs 1-45 and 56-66, and further

 state as follows:

 129.   At all times material, Dr. Salman provided health care services to Mr. Williams.

 130.   At all times material, Dr. Salman owed a duty to Mr. Williams to use a level of care, skill,

        and treatment which, in light of all relevant surrounding circumstances, was recognized as

        acceptable and appropriate by similar reasonably prudent health care providers.

 131.   On and after March 16, 2017, Dr. Salman negligently breached his professional duty to Mr.

        Williams in one or more of the following particulars including, but not limited to, his

        negligent failure to:

        a. communicate or convey abnormal coronary stress test results showing blockages in the
           decedent’s heart to on-site continuing primary care physician;
        b. assess patient’s condition and coordinate patient’s need for immediate care with the FL
           DOC on-site medical practitioner;


                                            Page 24 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 25 of 30 PageID 684




        c. adequately train and supervise JCC personnel tasked with facilitating communication
           of abnormal coronary stress tests to FL DOC staff;
        d. adequately train and supervise personnel tasked with assisting in follow-up medical
           treatment with FL DOC;
        e. document communication between himself, as the practitioner responsible for his
           patient’s care regarding the cardiac referral, and any other health care professional who
           contributed to the patient’s care;
        f. obtained prompt surgical intervention and make immediate arrangements for cardiac
           catheterization;
        g. timely create and submit into the decedent’s medical chart the medical notes regarding
           consultation and abnormal diagnostic test results, where SmartMD’s (transcription
           company) records reflect that medical notes regarding Mr. Williams’ consultation and
           stress test exam on March 16, 2017, were not dictated until over one month after the
           decedent’s death;
        h. properly consider and find Mr. Williams as high risk for a heart attack, despite
           knowledge of Mr. Williams’ medical history which included uncontrolled
           hypertension, diabetes, and dyslipidemia; smoking; obesity; history of a prior
           myocardial infarct in 2016 (contained in EKG result and Lexiscan Stress Test result);
           family history of coronary artery disease; and over 7-months history of chest pain
           described as pressure that radiated into his back accompanied with shortness of breath;
        i. timely diagnose decedent’s condition of coronary artery disease;
        j. provide that level of care, skill, and treatment which, in light of all relevant surrounding
           circumstances, was recognized as acceptable and appropriate by reasonably prudent
           similar physician; and
        k. recognize that performing any one or combination of the above tasks would have
           prevented Mr. Williams’ death on March 24, 2017;

 132.   As a proximate result of the negligence of the Salman, Mr. Williams suffered a myocardial

        infarction on March 24, 2017, at the FL DOC RMC facility, and died.

 133.   As a proximate result of Dr. Salman’s negligence, Mr. Williams experienced pain,

        suffering, anxiety and sustained loss of net accumulations.

 134.   Barbara Scayles, as the estate’s Personal Representative, seeks the award of damages on

        behalf of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for:

        sustained loss of net worth accumulations, loss of support and services, loss of

        companionship and protection, loss of instruction and guidance, merged mental pain and

        suffering, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.



                                            Page 25 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 26 of 30 PageID 685




        WHEREFORE, Plaintiffs demand judgment against Defendant Dr. Salman for

 compensatory damages, costs of suit, reasonable attorney’s fees, trial by jury as to all issues so

 triable and such other relief as this Honorable Court may deem just and appropriate.

                                     COUNT VIII (EIGHT)
  CLAIM AGAINST DEFENDANT, JACKSONVILLE CARDIOVASCULAR CENTER,
            P.L., FOR THE ACTIONS OF DR. WADDAH SALMAN

        For this cause of action against Defendant Jacksonville Cardiovascular Center, P.L., in

 Count VIII, Plaintiffs re-allege and adopt, as if fully set forth, the allegations contained in

 paragraphs 1-45, 56-66, and 129-133 and further states as follows:

 135.   On or around April 26, 2016, Jacksonville Cardiovascular Center, P.L. (“JCC”) entered

        into a year-long contract with Centurion of Florida, LLC (“Centurion”) to provide certain

        medical services to the inmates of FL DOC in exchange for monetary compensation.

 136.   At all times relevant, Dr. Salman was the President, and a physician agent, of JCC.

 137.   At all times relevant, Dr. Salman’s actions in providing health care to Mr. Williams was

        controlled by JCC and conducted in fulfillment of its contractual obligations with

        Centurion.

 138.   At all times material, Dr. Salman provided health care services to Mr. Williams within the

        course and scope of his agency, for which JCC is vicariously liable.

 139.   At all times material, JCC owed a duty to Mr. Williams to use a level of care, skill, and

        treatment which, in light of all relevant surrounding circumstances, was recognized as

        acceptable and appropriate by similar reasonably prudent health care providers.

 140.   On and after March 16, 2017, JCC negligently breached their duty to Mr. Williams through

        the actions of its agent, Dr. Salman.




                                            Page 26 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 27 of 30 PageID 686




 141.   As a proximate result of the negligence of JCC, Mr. Williams suffered a myocardial

        infarction on March 24, 2017, at the FL DOC RMC facility, and died.

 142.   As a proximate result Dr. Salman’s negligence Mr. Williams experienced pain, suffering,

        anxiety and sustained loss of net accumulations.

 143.   Barbara Scayles, as the estate’s Personal Representative, seeks the award of damages on

        behalf of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for:

        sustained loss of net worth accumulations, loss of support and services, loss of

        companionship and protection, loss of instruction and guidance, merged mental pain and

        suffering, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.

        WHEREFORE, Plaintiffs demand judgment against Defendant JCC for compensatory

 damages, costs of suit, reasonable attorney’s fees, trial by jury as to all issues so triable and such

 other relief as this Honorable Court may deem just and appropriate.

                           COUNT IX (NINE)
    CLAIM AGAINST DEFENDANT, DR. WADDAH SALMAN, IN HIS INDIVIDUAL
                     CAPACITY UNDER 42 U.S.C. §1983

        For this cause of action against Defendant Dr. Waddah Salman in Count IX, Plaintiffs re-

 allege and adopt, as if fully set forth, the allegations contained in paragraphs 1-45, 56-66, and 129-

 133 further state as follows:

 144.   At all times material, Dr. Salman was acting under color of law or rights secured to Mr.

        Williams by the Eighth Amendment to the United States Constitution within the meaning

        of 42 U.S.C. §1983.

 145.   At all times material, Dr. Salman diagnosed or knew Mr. Williams had a serious medical

        condition. Specifically, Dr. Salman knew Mr. Williams endured over 7 months of




                                             Page 27 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 28 of 30 PageID 687




        intermittent chest pain; that Mr. Williams sustained a past heart attack; and that he

        exhibited multiple health issues including obesity, diabetes, hypertension and dyslipidemia

        that constituted high-risk for a subsequent heart attack.

 146.   Dr. Salman evidenced his knowledge of Mr. Williams’ serious medical need as indicated

        in his February 9, 2017, medical note requesting a Lexiscan Nuclear Stress Test with

        urgency which was subsequently confirmed by the abnormal nuclear stress test results.

 147.   Dr. Salman knew that Mr. Williams needed immediate follow-up treatment for his serious

        medical need.

 148.   Dr. Salman’s acts and omissions were harmful towards Mr. Williams’ serious medical

        needs and resulted in prolonged, progressive, unnecessary and wanton infliction of pain

        upon Mr. Williams with his future heart attack(s) on March 24, 2017, that ultimately caused

        his death.

 149.   Dr. Salman’s deliberate indifference towards Mr. Williams’ serious medical needs, after

        becoming aware of Mr. Williams’ intermittent chest pain, heart attack history, obesity,

        diabetes, hypotension and dyslipidemia was the proximate cause of, or significantly

        contributed to Mr. Williams’ death, by heart attack.

 150.   Mr. Williams’ denial of treatment by Dr. Salman, was done consciously, knowingly, with

        reckless disregard of the substantial and excessive risk of harm to Mr. Williams, and in

        violation of Mr. Williams’ rights under the Eighth Amendment to the United States

        Constitution.

 151.   The deprivation of the decedent’s rights or privilege was occasioned by Dr. Salman’s

        actions under color of state law to provide medical care to inmates, which is a function




                                            Page 28 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 29 of 30 PageID 688




        traditionally within the prerogative of the State of Florida, by virtue of Mr. Williams’

        inmate status.

 152.   Dr. Salman acted in concert with, and obtained significant aid from state officials and the

        state’s proxy during the diagnosis, treatment and failure to wholly leave Mr. Williams

        untreated as set forth in the present complaint.

 153.   As a proximate result of Dr. Salman’s actions Mr. Williams experienced pain, suffering,

        anxiety and sustained loss of net accumulations.

 154.   Barbara Scayles, as the estate’s Personal Representative, seeks the award of damages on

        behalf of all beneficiaries and claimants pursuant to Florida’s Wrongful Death Act for:

        sustained loss of net worth accumulations, loss of support and services, loss of

        companionship and protection, loss of instruction and guidance, merged mental pain and

        suffering, estate administration, financial assessments, legal expenses, and funeral with

        burial costs.

        WHEREFORE, Plaintiffs demand judgment against Defendant Dr. Salman for

 compensatory damages, costs of suit, reasonable attorney’s fees pursuant to 42 U.S.C. §1988, trial

 by jury as to all issues so triable and such other relief as this Honorable Court may deem just and

 appropriate.

 DATE: May 6, 2021.                           Respectfully Submitted,
                                              s/ Kevin R. Anderson
                                              Kevin R. Anderson, Esq.
                                              Florida Bar No.: 0044857
                                              Anderson & Welch, LLC
                                              500 S. Australian Ave., 6th Flr.
                                              West Palm Beach, FL 33401-6237
                                              Telephone: 561-832-3386; Facsimile: 561-820-4867
                                              Email: kan@andersonandwelch.com
                                                     andewelch@andersonandwelch.com
                                              Attorney for the Plaintiff
                                              The Estate of Ulysses Williams



                                            Page 29 of 30
Case 3:19-cv-01311-MMH-PDB Document 83 Filed 05/06/21 Page 30 of 30 PageID 689




                                      SERVICE LIST
   Barbara Scayles, as Personal Representative of the Estate of Ulysses G. Williams, et al., vs.
                Mark S. Inch, Secretary of Florida Department of Corrections
               CASE NO. 3:19-cv-1311-J-34PDB-HOWARD/BARKSDALE
                  United States District Court, Middle District of Florida


 Kevin R. Anderson, Esq.                             Leonard T. Hackett
 Florida Bar No. 0044857                             Vernis & Bowling of North Florida, P.A.
 Anderson & Welch, LLC                               Florida Bar No. 0420107
 500 S. Australian Avenue, 6th Floor                 4309 Salisbury Road
 West Palm Beach, FL 33401-6237                      Jacksonville, Florida 32216
 Telephone: 561-832-3386                             Tel: 904-296-6751
 Facsimile: 561-820-4867                             Fax: 904-296-2712
 Email: andewelch@andersonandwelch.com               Email: lhackett@florida-law.com
        kan@andersonandwelch.com                     Attorney for Defendant Mark S. Inch
 Attorney for Plaintiff

 Francis H. Sheppard, Esq.                           Kayla Elizabeth Platt Rady, Esq.
 Florida Bar No.: 442290                             Florida Bar No.: 0442290
 Rumberger, Kirk & Caldwell, PA                      Rumberger, Kirk & Caldwell, PA
 300 S Orange Ave, Ste. 1400                         101 N. Monroe St., Suite 120
 Orlando, FL 32801                                   Tallahassee, FL 32301
 Tel: 407-872-7300                                   Tel: 850-222-6550
 Fax: 407-841-2133                                   Fax: 850-222-8783
 Email: fsheppard@rumberger.com                      Email: krady@rumberger.com
 Attorney for Defendants, Centurion of               Attorney for Defendants, Centurion of
 Florida, LLC, MHM Health Professionals,             Florida, LLC,; MHM Health Professionals,
 LLC and Gerardo Pedroza-Sierra, M.D.                LLC and Gerardo Pedroza-Sierra, M.D.


 Clemente J. Inclan, Esq.
 Saalfield Shad, P.A.
 Florida Bar No.: 0902179
 245 Riverside Avenue, Suite 400
 Jacksonville, FL 32202
 Tel: (904) 355-4401
 Fax: (904) 355-3503
 Email: cinclan@saalfieldlaw.com
         nrapp@saalfieldlaw.com
         kmeehan@saalfieldlaw.com
 Attorneys for Defendants, Jacksonville
 Cardiovascular Center, P.L., and Waddah Salman, M.D.




                                           Page 30 of 30
